FIRST AMENDMENT TO
REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE AGREEMENT


This FIRST AMENDMENT TO REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE
AGREEMENT (this “Amendment”) dated as of March 10, 2010 is made and entered into
by and between Roomlinx, Inc., a Nevada corporation (“Borrower”), and Cenfin
LLC, a Delaware limited liability company (the “Lender”).
 
WHEREAS, the Borrower and the Lender are parties to that certain Revolving
Credit, Security and Warrant Purchase Agreement dated as of June 5, 2009 (the
“Credit Agreement”); and
 
WHEREAS, the Borrower has requested that the Lender increase the aggregate
Revolving Credit Commitment from $5,000,000 to $25,000,000.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments herein referred
to, the parties hereto agree as follows:


ARTICLE I
PURCHASE AND SALE; DETERMINATION OF PURCHASE PRICE
 
Section 1.1           Use of Defined Terms.  Unless otherwise defined herein or
the context otherwise requires, terms for which meanings are provided in the
Credit Agreement shall have such meanings when used in this Amendment.
 
ARTICLE II
AMENDMENTS
 
Section 2.1           Increase in Commitment.  Section 2.1(a) of the Credit
Agreement is hereby deleted and replaced in its entirety by the following:
 
“(a) Revolving Credit Commitment.  Subject to and upon the terms and conditions
set forth herein, Lender, at the request of the Borrower, agrees to lend to the
Borrower, from time to time during the Revolving Credit Period, such Revolving
Loans as may be requested by the Borrower in an aggregate principal amount not
to exceed $25,000,000.00 outstanding at any time (the “Revolving Credit
Commitment”); provided, that each Borrowing shall be in a principal amount of at
least $20,000 and no more than $500,000 unless otherwise agreed by Lender.
 Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Revolving Loans.”
 
Section 2.2           Use of Proceeds. Section 8.15 of the Credit Agreement is
hereby deleted and replaced in its entirety by the following:
 
“8.15  Use of Proceeds.  The proceeds of the Revolving Loans will be used only
for (i) the purchase of equipment in connection with contractual agreements to
supply the services provided by the Borrower to hotels and similar
establishments, (ii) capital expenditures in connection with customer agreements
or potential customer agreements and (iii) fees and expenses incurred in
connection with the transactions contemplated by this Agreement.”
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.3           Additional Lenders.  The Borrower acknowledges and agrees
that, at the request of the Lender, the Lender may fulfill part or all of its
obligation to provide Revolving Loans through one or more affiliated
entities.  In such event, the Borrower and the Lender shall amend the Agreement
to provide for such lending, including provisions for the issuances of Warrants
to such affiliated entities.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1           Representations and Warranties.  In order to induce the
Lender to enter into this Amendment, the Borrower hereby represents and warrants
to the Lender as of the date hereof, as follows:
 
(a)               Credit Agreement Representations.  The representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct as of the date of this Agreement.
 
(b)               Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Borrower of this Amendment are within Borrower’s
power, have been duly authorized by all necessary corporate action, and do not:
(i) contravene the constituent documents of Borrower; (ii) violate any
applicable law or regulation or any order of any governmental authority,
(iii) violate or result in the default under any material indenture, agreement
or other instrument binding upon the Borrower or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower, or
(iv) result in the creation or imposition of any lien, claim or encumbrance on
any asset of the Borrower, except for Permitted Liens.
 
(c)               Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other person or entity is required for the due
execution, delivery or performance by the Borrower of this Amendmen.
 
(d)               Validity, etc.  This Amendment constitutes the legal, valid
and binding obligation of the Borrower enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(e)               No Default.  No Event of Default or Default has occurred and
is continuing, or will result from the execution and delivery of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1           Ratification of and References to the Credit
Agreement. Except for the amendments expressly set forth above, the Credit
Agreement and each other Transaction Document is hereby ratified, approved and
confirmed in each and every respect.  Reference to this specific Amendment need
not be made in the Credit Agreement, the Transaction Documents, or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.
 
Section 4.2           Incorporation of Article 10.  Article 10 of the Credit
Agreement is incorporated by reference herein mutatis mutandis.
 


**********
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Revolving
Credit, Security and Warrant Purchase Agreement as of the day and year first
written above.
 

  CENFIN LLC          
 
By:
        Name: Matthew Hulsizer       Title: Manager          

 
 

  ROOMLINX, INC.          
 
By:
        Name: Michael S. Wasik       Title: Chief Executive Officer          

 
 
 

--------------------------------------------------------------------------------

 